Citation Nr: 9921827	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-19 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of entitlement to service 
connection for allergic rhinitis.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had verified active military service from March 
1976 to September 1994, with previous service that was not 
verified.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claim for entitlement to service connection for allergic 
rhinitis. 

Service connection for allergic rhinitis, claimed as bleeding 
sinuses was denied by an April 1995 rating decision.  This 
was the last final decision regarding such issue.  See 
38 U.S.C.A. § 7104 (West 1991).


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for allergic rhinitis in April 1995.  This decision is final.

2.  Evidence submitted subsequent to the April 1995 RO denial 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
allergic rhinitis. 

3.  The veteran's allergic rhinitis first manifested in 
service.  





CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1995 RO decision, 
which denied the veteran's claim of entitlement to service 
connection for allergic rhinitis is new and material and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998), Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

2.  Service connection for allergic rhinitis is warranted.  
38 U.S.C.A. §§  1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that on the veteran's report of 
medical history form from April 1973, the veteran placed a 
check in the yes box in response to whether he had or had 
ever had hay fever.  An examiner noted that the veteran had 
hay fever, with no medication.  In September 1974, the 
veteran was seen for nasal congestion with nose bleeds 
periodically.  The veteran was seen in June 1975 for sinus 
congestion for 3 months.  The veteran was seen in October 
1979 and diagnosed with rhinitis, perennial, probably 
allergic, with seasonal exacerbation to the present.  It was 
noted that the veteran had had difficulty for many years 
intermittently with mild symptoms.  

At a medical examination in April 1980, the veteran was 
diagnosed with chronic sinusitis.  On a report of medical 
history form from April 1980, an examiner noted that the 
veteran had symptoms secondary to chronic sinus problems over 
the past year.  In July 1983, the veteran was put on physical 
profile for rhinitis and bronchial asthma.  At a medical 
examination in April 1985, the veteran was diagnosed with 
seasonal allergies/sinusitis/asthma.  The veteran was seen in 
October 1986 and diagnosed with perennial rhinitis and 
probable allergic rhinitis.  The veteran was seen in December 
1986 and diagnosed with perennial and seasonal allergic 
rhinitis, mild asthma.  The veteran was seen in May 1988 and 
diagnosed with allergic rhinitis. 

The veteran was seen in April 1991 and diagnosed with 
allergic rhinitis.  The veteran was seen in April 1992 and 
diagnosed with seasonal allergic signs and symptoms.  The 
veteran was seen in March 1993 and diagnosed with allergic 
rhinitis.  The veteran was seen in June 1993 and diagnosed 
with allergic rhinitis.  The veteran was seen in August 1993 
and diagnosed with seasonal rhinitis/ restrictive airway 
disease.  The veteran was seen in October 1993 and diagnosed 
with asthma and allergic rhinitis, perennial.  The veteran 
was seen in November 1993 and diagnosed with chronic allergic 
disease with reactive airway disease.  An x-ray report of the 
veteran's sinuses from November 1993 indicated that the 
veteran had minimal left ethmoid sinusitis.  The veteran was 
seen in March 1994 and diagnosed with seasonal rhinitis with 
exacerbation.  At the veteran's separation examination in 
April 1994, the examiner diagnosed the veteran with 
sinusitis.  The veteran was seen in July 1994 and diagnosed 
with seasonal allergies.  

The veteran underwent a VA general medical examination in 
March 1995.  The veteran stated that he had a history of 
asthma which started in 1975 or 1976, and that he had 
numerous visits to the emergency room while in the military.  
He stated that it recurred approximately in 1983 and from 
1991 to 1994.  The examiner's diagnosis was history of asthma 
and history of sinusitis.  It was noted that the veteran was 
currently on immunotherapy, and that his sinusitis would be a 
chronic problem.  

The veteran underwent a VA examination for his nose and 
sinuses in March 1995.  The veteran reported allergic 
complaints which were worse during the summer and spring, 
which had bee present for the past 10-15 years.  The veteran 
was on immunotherapy for the past 6 months.  It was noted 
that the veteran was taking two inhalers.  The examiner 
provided an impression of allergic rhinitis.  The examiner 
noted that the veteran's symptoms were primarily allergic 
related.  The examiner also provided an impression for post 
nasal drip, and commented that this accounted for the 
veteran's sore and scratchy throat with frequent throat 
clearing which was a result of his allergic rhinitis.  

The veteran's claim for allergic rhinitis, claimed as 
bleeding sinuses, was initially denied by the RO in April 
1995.  The veteran's claim was denied because although 
allergic rhinitis was shown in service, it was shown to be a 
temporary condition, which resolved with treatment and 
removal of the offending allergens and no permanent residual 
disability was shown at the time of separation.  The veteran 
was granted entitlement to service connection for asthma.  

Evidence submitted subsequent to such denial is summarized 
below:

In February 1997, treatment reports from the Shaw Air Force 
Base were submitted from September 1994 to July 1996.  In 
October 1994, the veteran was diagnosed with sinusitis.  

The veteran was afforded a hearing before a traveling member 
of the Board in April 1999, a transcript of which has been 
associated with the claims folder.  The veteran stated that 
it was noted he had asthma before service, even though he did 
not.  He stated that he had been in service for three years 
before his allergic rhinitis began.  He described working in 
gas chambers and also working in the woods.  He stated that 
his condition did not go away once he went overseas.  He 
stated that he had scratching in his throat at his last duty 
station in Georgia.  He stated that he developed allergies in 
the mid to late 1970s which never got better.  He stated that 
they bothered him when he left service.  

He stated that he continued going to Shaw Air Force Base 
after leaving service, and then went to Dr. Manning in 1995 
or 1996, and to Dr. Cassone after that.  He stated that Dr. 
Cassone told him that he had sinusitis.  He described a 
bleeding from his nose and throat.  He stated that one doctor 
had told him that the bleeding was from the allergic rhinitis 
and sinusitis. 

At his hearing, the veteran submitted a number of records for 
which he waived initial RO review.  Included among such 
records were service personnel records, some duplicate 
service medical records, and some post-service private 
treatment records from the Manning Medical Center.  

The records from the Manning Medical Center were from 1996 to 
1999.  They show that the veteran received allergy injections 
during this time, and that he was diagnosed with sinusitis 
and allergic rhinitis.  In October 1996, the veteran was 
diagnosed with allergic rhinitis.  In February 1999, the 
veteran was diagnosed with sinusitis and rhinitis.  


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim for entitlement to service 
connection for allergic rhinitis.

As noted above, in April 1995, the RO denied the veteran 
entitlement to service connection for allergic rhinitis.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156 (1998).  

Under 38 C.F.R. § 3.156 (a) (1998), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for allergic rhinitis.  The veteran was denied 
entitlement to service connection for allergic rhinitis in 
April 1995, because the RO noted that although allergic 
rhinitis was shown in service, it was shown to be a temporary 
condition, which resolved with treatment with removal of the 
offending allergens, and no permanent residual disability was 
shown at the time of separation.  Since that time, the 
veteran has submitted private treatment records from the 
Manning Medical Center which show that in October 1996, he 
was diagnosed with allergic rhinitis, and that in February 
1999, he was diagnosed with rhinitis.

These private treatment records are new in that they are not 
merely cumulative of other evidence of record.  While the 
post-service evidence already included a diagnosis of 
allergic rhinitis (March 1995 VA examination), the records 
from the Manning Medical Center show that the veteran was 
receiving continued treatment for his allergic rhinitis and 
was receiving allergy shots for such condition.  

The records are also material to the veteran's claim in that 
they address the reason for the RO's denial of the veteran's 
claim.  The veteran's claim was denied because his allergic 
rhinitis was shown to have resolved in service.  However, 
this new medical evidence shows that the veteran was still 
receiving treatment for rhinitis more than 4 years after 
leaving service.  Therefore, the private treatment records 
that the veteran has submitted from the Manning Medical 
Center either by themselves or in connection with the 
evidence already assembled, are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the claim is reopened, and the veteran's 
claim must be considered in light of all the evidence, both 
old and new.  


Entitlement to service connection for allergic rhinitis.

When a claim is reopened, under Elkins and Winters, it must 
be determined whether the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In light of the fact that 
the veteran was often seen for his allergic rhinitis during 
service, was diagnosed with allergic rhinitis at a VA 
examination less than one year after leaving service, and was 
diagnosed with rhinitis as recently as February 1999, his 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).

All relevant facts with respect to the veteran's claim have 
been properly developed and no further assistance to the 
veteran is required to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by active military service.  
38 U.S.C.A. § 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d) (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997). 

The medical evidence shows that the veteran was seen for his 
allergic rhinitis many times in service.  The service medical 
records clearly demonstrate that the veteran was repeatedly 
seen for his allergic rhinitis during his long period of 
service.  Although it is true that rhinitis was not noted at 
the veteran's separation examination in April 1994 (sinusitis 
was noted instead), the veteran was diagnosed with seasonal 
rhinitis only a month before in March 1994.  Also, the 
veteran was seen in July 1994 in service and diagnosed with 
seasonal allergies.  

The post-service medical evidence clearly shows continued 
symptomatology of the veteran's allergic rhinitis.  At his VA 
examination in March 1995, the examiner provided an 
impression of allergic rhinitis.  Treatment records from the 
Manning Medical Center show that in October 1996, the veteran 
was diagnosed with allergic rhinitis, and as recently as 
February 1999, the veteran was diagnosed with rhinitis.

Based on the continuity of symptomatology of the veteran's 
allergic rhinitis during service and after service, the grant 
of service connection is warranted for allergic rhinitis. 


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for allergic 
rhinitis, the claim is reopened and found to be well 
grounded.

Entitlement to service connection for allergic rhinitis is 
granted.  








		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

